Filed 5/19/16 P. v. Howard CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B269510

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA373315)
         v.

HILTON MONTELL HOWARD,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Jose I.
Sandoval, Judge. Affirmed.
         Murray A. Rosenberg, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
       Hilton Montell Howard (Howard) argues that the trial court abused its discretion
in denying his petition/motion to vacate a $6,000 restitution fine. We disagree and,
accordingly, affirm the trial court’s decision.
                                       BACKGROUND
I.     Howard’s Conviction and Prior Appeal
       In March 2011, a jury convicted Howard of second degree robbery (Pen. Code,
§ 2111). The trial court sentenced Howard to 25 years to life as a “third strike” offender
(§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)), adding an additional five years for having
been previously convicted of a serious felony (§§ 667, subd. (a)(1)), for a total of 30
years to life. In addition, the court ordered Howard to pay a restitution fine of $6,000
(§ 1202.4, subd. (b)).2 Howard subsequently appealed his conviction, but not the
restitution fine. In December 2012, we affirmed Howard’s conviction in case No.
B234095.
II.    Howard’s Current Appeal
       On September 15, 2015, Howard filed a petition for writ of error coram nobis with
the trial court, arguing that the trial court abused its discretion because it did not consider
Howard’s “ability to pay” the fine. Howard did not argue that it was impossible for him
to pay the fine out of his future earnings; instead, he argued only that he was currently



       1 All   further statutory references are to the Penal Code unless otherwise indicated.
       2  At the time of sentencing, section 1202.4 allowed the trial court to set a
restitution fine at any amount between $200 and $10,000. (former § 1202.4, subd. (b)(1);
see People v. Holman (2013) 214 Cal. App. 4th 1438, 1452, fn. 3.) In addition, the statute
offered trial courts a formula by which to set a restitution fine: “In setting a felony
restitution fine, the court may determine the amount of the fine as the product of two
hundred dollars ($200) multiplied by the number of years of imprisonment the defendant
is ordered to serve, multiplied by the number of felony counts of which the defendant is
convicted.” (former § 1202.4, subd. (b)(2).) As applied to Howard, this formula would
yield a fine of $6,000 ($200 minimum fine x 30 years of imprisonment x one felony
count = $6,000).

                                               2
“unassigned” to any wage-earning job in prison and that there was no guarantee that he
would ever work in prison—“whether any prisoner makes ‘any’ wages at all is
speculative, at best.”
       On September 18, 2015, although the trial court found the writ petition was
procedurally flawed, it elected nonetheless to consider Howard’s petition as a motion to
set aside the fine. Noting that section 1202.4, subdivision (c) provides that a defendant’s
inability to pay “‘shall not be considered a compelling and extraordinary reason not to
impose a restitution fine,’” and noting further the absence of any evidence that Howard
would not be able to pay the fine out of his future earnings, the trial court denied the
petition/motion. In support of its ruling, the trial court cited case law holding that under
such circumstances, “the court is entitled to presume [that] the defendant will pay the
restitution out of future earnings. (See People v. Frye (1994) 21 Cal. App. 4th 1483,
1486–1487; People v. Urbano (2005) 128 Cal. App. 4th 396, 405.)
       On October 7, 2015, Howard filed a notice of appeal. On March 4, 2016, we
appointed counsel to represent Howard, and, after examining the record, counsel filed an
opening brief raising no issues and asking this court to review independently the record in
this case. On March 8, 2016, we advised Howard that he had 30 days in which to submit
any contentions or issues that he wished us to consider. To date, we have not received a
substantive response.
       We have examined the entire record and are satisfied that Howard’s counsel has
fully complied with his responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                      DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED.
                                                  JOHNSON, J.
We concur:


              ROTHSCHILD, P. J.                   CHANEY, J.

                                              3